Citation Nr: 1524647	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1985.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the claim on appeal.

In October 2008, the Veteran testified before a Decision Review Officer (DRO) at the Muskogee RO; a copy of the transcript is of record.  In November 2010, the Veteran testified before the undersigned at the Muskogee RO; a copy of the transcript is also of record. 

This matter was previously before the Board in April 2011, April 2013, and April 2014, when the Board remanded the appeal for further action by the Agency of Original Jurisdiction (AOJ).  The issue has now been returned to the Board for adjudication.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The weight of the credible and probative evidence of record indicates that the Veteran's neck disability did not have its onset in service or within the initial post-service year, and is otherwise unrelated to his active service. 


CONCLUSION OF LAW

The criteria to establish service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in August 2007.  This was prior to when the rating decision on appeal was issued in November 2007.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  

VA has also undertaken extensive and reasonable efforts to attempt to all relevant post-service records.  The Board notes that available evidence refers to a workplace injury occurring at some point in the 1990s, and the Veteran has referred to treatment received at his workplace that is more recent than the workplace medical records that have been obtained by the Board.  Although these treatment records are not of record, the Veteran has declined to respond to VA's request for assistance in obtaining any further records and has also not made any efforts to submit those records.  Without his cooperation, the Board has no further duty to assist in obtaining those records.  See 38 C.F.R. § 3.159(c)(1) (i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was afforded two VA examinations, in April 2011 and July 2013, and an addendum medical opinion was obtained in December 2014.  The Board finds that the VA examinations and opinions are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiners' judgment on those medical questions and the examiners' essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  The Board's April 2014 remand requested that an examiner discuss the Veteran's in-service neck injuries.  This was adequately accomplished in the December 2014 addendum opinion.  The Board finds no reason to remand for further examination. 

The Board also notes that this issue was previously remanded for further development in April 2011, April 2013, and April 2014.  On remand, the AOJ obtained VA treatment records and requested that the Veteran submit additional records pertinent to the claim.  VA examinations were conducted, as requested, in April 2011 and July 2013, and with the addition of the December 2014, now have sufficiently addressed the medical questions presented by the Board.  The matter was later readjudicated in a December 2014 supplemental statement of the case.  The Board finds therefore finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his October 2008 DRO hearing and November 2010 Board hearing.  At these hearings, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Furthermore, the Board has remanded this issue multiple times to obtain missing evidence to support the appeal.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II. Relevant Laws and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis and organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 
708 F.3d 1331, 1334 (Fed. Cir. 2013)

In making all determinations, the Board must fully weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Generally, a lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if 
(1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 
492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

III. Analysis

The Veteran contends that he has a current neck disability which was caused by a physical injury to his neck during his active duty service.  At a November 2010 Board hearing, the Veteran testified that in January 1979 or early 1980, he slipped on ice and fell off of a flatbed truck, hurting his back and neck.  Board Hearing Tr. 3.  He later felt a stress or heaviness in his neck and has had pain in his neck since that time.  Board Hearing Tr. 5-6.  He also stated that later in service he injured himself at a training site lifting heavy equipment.  Board Hearing Tr. 8-9.  The Veteran reported having seen chiropractors at various times since his discharge from service, but that these records were no longer available, and that he has had continuous, progressive back pain since his separation from service.  Board Hearing Tr. 11-12.

The Veteran also testified regarding the heavy lifting and back pain he experienced in service during his October 2008 RO hearing.  He stated that his neck was weak with restricted motion.  DRO Hearing Tr. 4.

The record confirms that the Veteran has a present diagnosis pertaining to the neck or cervical spine.  The Veteran's private and VA treatment records show he has arthritis of the cervical spine.  A November 1996 X-ray of the cervical spine showed chronic degenerative disc disease at the C3, C5, and C6 interspaces, and in February and November 1998, some tender anterior cervical nodes were palpable.  In November 1999, the Veteran reported having occasional sharp pains in his neck.  In September 2010, the Veteran reported a lot of joint pain, especially in his neck and back, and in May 2011 the Veteran complained of right clavicular pain.  The Veteran's April 2011 and July 2013 VA examinations confirmed that the Veteran has a current diagnosis of cervical spine arthritis.

Next, regarding an in-service injury, the Veteran reported having neck problems in January 1979, including that the "muscles seem to get weak."  Neck range of motion was within normal limits, and the Veteran was found to have muscle pain.  Later that month, the Veteran reported falling on ice and hurting his hip and back.  It was noted that he had no history of back pain and he was found to have range of motion within normal limits and mild muscle strain.  The Veteran was placed on a physical profile due to an injured back.  In August 1980 the Veteran was treated for a right knee injury, but not for back pain, when he fell off of a truck, and in February 1983 he was treated for back pain from an injured back while playing basketball.  He was diagnosed with acute muscle strain.

This evidence does not unequivocally confirm the Veteran's current statements indicating that he injured his neck when he fell off the truck in August 1980, but the service treatment records do show that the Veteran experienced neck pain in service, and was treated for neck pain in January 1979.  Accordingly, with resolution of doubt in favor of the Veteran, the Board finds that the second element in a service connection claim, in-service incurrence of an injury, is established.

The remaining element necessary for establish service connection for a neck disability is whether the Veteran's current neck diagnosis is related to an injury during service.  Unfortunately, after reviewing all of the evidence of record, the Board finds that this "nexus" requirement has not been satisfied.

The Board notes that the Veteran has been diagnosed with arthritis of the cervical spine, which is listed as a "chronic" disease.  Without evidence that such arthritis was present within one year of separation from service, service connection cannot be granted on a presumptive basis.  The Veteran was not found to have arthritis during his service, and the earliest X-ray evidence of cervical spine arthritis is from 1996, 11 years after the Veteran's separation from service.  

Chronicity of the condition since service is also not indicated by the evidence of record.  A cervical spine disorder was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  Although the service treatment records show complaints involving the low back, the manifestation of temporary, acute joint pain during service alone does not permit service connection for a later finding of arthritis established at a later date per 38 C.F.R. § 3.303(b).

While the Veteran has testified that he had continual back pain, which is presumed to include cervical pain, since the time of service to the present, this is not supported by the evidence of record.  Board Hearing Tr. 12.  Many of the Veteran's private treatment records from 1986 to the present have been obtained, and they show general evaluations at which the Veteran reports other medical ailments, including low back pain, foot pain, and abdominal pain, but no indication of an on-going cervical spine disorder.  The only complaint related to the neck prior to the 1996 X-ray findings of arthritis is from October 1986, at which the Veteran complained of pain in his upper chest, right posterior neck, and right shoulder for the past 2 days.  Palpation of the neck found some tenderness along the trapezius.  He was diagnosed with right shoulder myositis.  Myositis is defined as "inflammation of a voluntary muscle."  Dorland's Illustrated Medical Dictionary 1225 (32d ed. 2012).  As was noted by the July 2013 VA examiner, such silence in the Veteran's medical records regarding any cervical spine complaints "can be taken as a proof because if the disability was significant enough the claimant would have consulted a provider."  At the time that the Veteran was reporting other joint pains, it is not believable that he would not have also reported neck pain if this was a continuous problem for him since service.

Even should the Veteran's allegations of continual symptoms after service be credible, his lay statements are outweighed by the more probative medical evidence.  Diagnosing a chronic joint disorder such as arthritis or determining the etiology of such a disorder extends beyond an immediately observable cause-and-effect relationship.  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise and an issue such as arthritis involves a complex medical matter, he is not competent to render a probative opinion on this matter.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  On the question of whether the Veteran's current diagnosis of cervical spine arthritis had its onset during service or is related to any event in service, the Board must turn to the opinions of competent medical professionals, which it finds to be of greater probative weight than the Veteran's general lay assertions.

The Veteran was afforded a VA examination in April 2011, at which the Veteran reported that he fell from a flatbed in service, injuring his neck.  He stated that it constantly bothers him, especially when holding one position for a long time, and that heat from the shower helps his neck.  He also stated that he believed that the "steel pot" that he had to wear once a week for air missions hurt his neck by straining the muscles in his neck.  Physical examination showed decreased range of motion in the neck, and further decreased range of motion after repetitive motion.  The examiner noted that the Veteran's X-rays showed cervical arthritis and that he had been treated for neck pain in service.  The examiner stated that the MRI of the back showed changes that were degenerative in nature and which occur with wear and tear over time and that no defects were found that would indicate a significant traumatic injury such as a fall from a vehicle.  The examiner noted that the Veteran's symptoms as given in February 1983 were more consistent with muscle strain than with a structural injury such as bulging disk, and opined that it was less likely as not that his neck pain was related to his neck injuries during service.

The Veteran was also afforded a VA examination in July 2013 by a VA physician.  The examiner reviewed the claims file and medical records and performed an in-person examination of the Veteran.  She repeated the history reported by the Veteran at the April 2011 VA examination and performed a physical examination, which showed decreased range of motion and mild paresthesia in the right upper extremity.  The examiner diagnosed the Veteran with cervical spine osteoarthritis and opined that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  She explained that the Veteran's separation examination was negative for any neck problems, that the injury in service appeared "transitory and self-limiting," and there was no documentation of chronicity.  She noted that "[s]ilence of records can be taken as a proof because if the disability was significant enough the claimant would have consulted a provider." 

A December 2014 addendum medical opinion was obtained from the same examiner who performed the July 2013 VA examination so that the examiner could consider the service treatment records documenting in-service neck injury complaints.  The examiner reviewed the claims file and the Veteran's medical records and specifically discussed the Veteran's August 1978 and January 1979 treatments in service for neck pain.  She stated that there was no documentation that the claimant had continued neck pain for the rest of his service period and no evidence indicating that he had neck symptoms or treatment until several years after his discharge from service.  She opined that the Veteran's current disorder was less likely than not incurred in or caused by his in-service injuries.

The weight of the competent and probative medical evidence of record fails to establish a link between the Veteran's current neck disorder and his injury during service.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  Evans v. West, 
12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  

In this case, the competent medical opinions of record do not find that there is any evidence of a link between the Veteran's current neck disorder and his service.  The July 2013 VA examination and December 2014 addendum medical opinion are found to be highly probative evidence regarding the nexus question.  This examination was performed by a qualified attending VA physician who reviewed the claims file and performed an in-person examination of the Veteran.  Her July 2013 examination report, combined with the December 2014 addendum opinion, show that she accurately reported the Veteran's recorded medical treatment in service and his lay statements regarding injuring his back in service, as well as his subsequent medical history.  She provided adequate explanation for the conclusions reached.  Without competent and probative evidence indicating that the appellant's neck disorder was caused by or otherwise related to an injury during service, service connection cannot be granted.  

In sum, the only competent, probative medical opinions on the question of medical etiology weigh against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that supports a finding that there exists a nexus between the Veteran's current cervical spine disorder and his service.  The preponderance of the evidence is therefore against the claim for entitlement to service connection for a neck disability.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a neck disability is denied.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


